Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
March    6, 2007








 
Petition for Writ of Mandamus Dismissed and Memorandum
Opinion filed March    6, 2007.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-07-00067-CV
____________
 
IN RE ORALIA ACOSTA, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 29, 2007, relator
Oralia Acosta filed a petition for writ of mandamus
in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004).  Relator petitions
for a writ of mandamus directing a municipal court to take various actions with
respect to her case.  We do not have
jurisdiction to grant the relief that relator
requests.  See id.  
We accordingly dismiss relator=s petition for lack of jurisdiction.         
PER CURIAM
Petition Denied and Memorandum
Opinion filed March 6, 2007. 
Panel consists of Justices Yates, Anderson, and Hudson.